United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5211                                                 September Term, 2021
                                                                       1:21-cv-01750-APM
                                                       Filed On: February 24, 2022
Christopher Thieme,

              Appellant

       v.

Merrick B. Garland, in his official capacity as
Attorney General of the United States, et al.,

              Appellees


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Wilkins, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

         ORDERED AND ADJUDGED that the district court’s order filed August 3, 2021,
dismissing appellant’s complaint for lack of jurisdiction, be affirmed. The district court
correctly concluded that the declaratory relief appellant sought was essentially in the
nature of habeas, and must therefore be pursued in the district court that imposed the
underlying sentence. See 28 U.S.C. § 2255(a); see also Williams v. Hill, 74 F.3d 1339,
1340 (D.C. Cir. 1996) (per curiam) (noting that it is “well-settled that a prisoner seeking
relief from his . . . sentence may not bring an action” for injunctive and declaratory relief
as a means to challenge his sentence); LoBue v. Christopher, 82 F.3d 1081, 1083
(D.C. Cir. 1996) (rejecting efforts to “manipulate the preclusive effect of habeas
jurisdiction”). With respect to appellant’s additional claim for prospective injunctive or
mandamus relief applicable to future criminal prosecutions, appellant has not
demonstrated that he has standing to seek such prospective relief on his own behalf.
See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (party seeking to
establish standing must show a “concrete and particularized” injury that is “likely [to be]
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5211                                                 September Term, 2021

redressed by a favorable decision”). Nor has he shown that he was authorized to seek
such relief on behalf of other parties. See 28 U.S.C. § 1654; Georgiades v. Martin-
Trigona, 729 F.2d 831, 834 (D.C. Cir. 1984) (pro se party may not plead on behalf of
other parties); LoBue, 82 F.3d at 1085 (holding that plaintiffs “cannot overcome their
jurisdictional infirmities . . . by reference to the characteristics of putative class members
– a class uncertified at the time the jurisdictional issue should have been resolved”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk




                                           Page 2